Exhibit 10.54

 

TIM MOXON EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into on October 19, 2004
(“the Effective Date”), by and between Metroplex Control Systems, Inc., a Texas
corporation (the “Corporation”), and Mr. Tim Moxon, an individual residing at
15807 Eagle Cliff, San Antonio, Texas 78232 (the “Executive”) under the
following terms and conditions:

 

RECITALS:

 

WHEREAS, the Executive and the Corporation are currently operating under an
at-will employment arrangement (the “Former Arrangement’) pursuant to which the
Executive was entitled to certain compensation and benefits; and

 

WHEREAS, the execution and delivery of this Agreement, as a new contract to
completely supersede the Former Arrangement, is an inducement and a condition to
tie consummation by William Blair Mezzanine Capital Fund III, L.P.  (the
“Investor”), of that certain Loan Agreement, dated as of the Effective Date, by
and among the Investor, 1ST Detention Contracting Group, Inc., a Delaware
Corporation (“ISI Delaware”) tie ultimate parent corporation of the Corporation
and all the shareholders of ISI Delaware, which provides for the completion of a
loan to ISI Delaware and the delivery to the Investor of Warrants for capital
stock in 1ST Delaware; and

 

WHEREAS, the Corporation desires to continue to employ the Executive in the
capacity hereinafter stated, and the Executive desires to continue in the employ
of the Corporation in such capacity for the period and on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Corporation and the
Executive as follows:

 

1.     Employment Period. The Corporation hereby agrees to continue to employ
the Executive as its CFO, and in which capacities, the Executive agrees to
provide services to the Corporation for the period beginning on the Effective
Date and ending on the fifth anniversary of the Effective Date (the “Employment
Period”).  The Employment Period shall automatically renew until the sixth
anniversary of the Effective Date, unless the Corporation or the Executive gives
written notice to the contrary to the Executive or the Corporation,
respectively, at least sixty (60) days prior to the fifth anniversary of the
Effective Date.

 

2.     Performance of Duties.

 

(a)           The Executive agrees that during the Employment Period, while he
is employed by the Corporation, he shall devote his full time, energies and
talents exclusively to serving in the capacity of CFO of the Corporation in the
best interests of the Corporation, and to perform the duties assigned to him by
the Board of Directors of the Corporation (the ‘Board’) faithfully, efficiently
and in a professional manner.

 

(b)           Subject to Section 2(c) below, he Executive shall not, without
prior written consent from the Board:

 

(i)    serve as, be a consultant to or employee, officer, manager, agent, or
director of, any corporation, partnership or other entity other than the
Corporation (other than civic, charitable, or other public service
organizations) if, as determined at the reasonable discretion of the Board, such
service, employment, or position would have a material adverse effect upon the
ability of the Executive to perform

 

--------------------------------------------------------------------------------


 

his duties hereunder; or

 

(ii)   have more than a five percent (5%) ownership interest in any enterprise
other than the Corporation if such ownership interest would have a material
adverse effect upon the ability of the Executive to perform his duties
hereunder.

 

3.     Compensation Subject to the terms and conditions of this Employment
Agreement, during the Employment Period, while he is employed by the
Corporation, the Executive shall be compensated by the Corporation for his
services as follows:

 

(a)                                  The Executive shall receive, for each
consecutive twelve (12) month period beginning on the Effective Date and each
anniversary thereof, a rate of salary that is not less than $105,000.00 per year
(“Annual Salary”).

 

(b)                                 The Executive shall be eligible to receive
incentive compensation payments as follows:

 

As an Annual Bonus, in addition to the Annual Salary described above, the
Executive shall be paid, Fifteen Percent (15%) of the Nine Percent (9%) bonus
Pool, including all entities of 1ST Delaware.

 

(c)           During the Employment Period the Executive’s rate of Annual Salary
and amount of Annual Bonus shall be reviewed by the Board on or before each
anniversary of the Commencement Date to determine whether an increase in the
Executive’s compensation is appropriate. In addition to the annual review by the
Board set forth herein, the Executive’s rate of Annual Salary shall be annually
adjusted to be with equivalent executive positions within the Corporation.

 

(d)           The Executive shall be a participant in executive benefit plans
maintained by the Corporation on substantially the same terms and conditions as
other senior executives of the Corporation. Said benefit plan shall, at a
minimum, include full payment by the Corporation of all health/medical care
insurance coverage for the Executive and all of Executive’s dependents,
including his wife and children. The Corporation, shall, to the extent permitted
by law, create a medical savings plan, permitting the Executive to deduct from
income up to the maximum amount permitted annually, all of which sum is to be
applied b the payment of medical expenses, and any unused portion shall annually
be rolled forward for use the following year.

 

(e)           The Executive shall be reimbursed by the Corporation for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of his
services under this Employment Agreement: (i) provided that such expenses
constitute business deductions from taxable income for the Corporation and are
excludable from taxable income to the Executive under the governing laws and
regulations of the Internal Revenue Code; and (ii) to the extent that such
expenses do not exceed the amounts allocable for such expenses in budgets that
are approved from time to time by the Corporation   In order that the
Corporation reimburses the Executive for such allowable expenses, the Executive
shall furnish to the Corporation, in a timely fashion, the appropriate
documentation required by the Internal Revenue Code in connection with such
expenses and shall

 

--------------------------------------------------------------------------------


 

furnish such other documentation and accounting as the Corporation may from time
to time reasonably request. As used herein the term “Internal Revenue Code”
shall mean Internal Revenue Code of 1986, as now or hereafter amended, and the
regulations and revenue rulings and procedures issued pursuant thereto from time
to time.

 

(f)                                    The Corporation shall, at its sole cost
and expense for both hardware and usage, provide the Executive with a cell
phone.

 

(g)                                 As part of the transaction anticipated to be
concluded and closed with the Investor, the Executive shall be made eligible to
participate in a pool of Stock Options, providing the Executive with options to
purchase common stock in 1ST Delaware, such that upon full dilution, and the
exercise of all options, the Executive will own 1.9% of the ownership interest
in 1ST Delaware.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any vote or consent of the Board required or permitted
hereunder shall exclude any vote by the Executive in his capacity as a member of
the Board.

 

4.     Restrictive Covenants. The Executive acknowledges and agrees that:

 

(a)                                  the Executive has a major responsibility
for the operation, development, and growth of the Corporation’s business;

 

(b)                                 the Executive’s work for the Corporation has
brought him and will continue to bring him into close contact with confidential
information of the Corporation and its customers; and

 

(c)                                  the agreements and covenants contained in
this Paragraph 4 are essential to protect the business interests of the
Corporation and that the Corporation will not enter into this Agreement but for
such agreements and covenants. Accordingly, the Executive covenants and agrees
to the following:

 

(i)             Confidential Information. Except as may be required by the
lawful order of a court or agency of competent jurisdiction, the Executive
agrees to keep secret and confidential, both during the Employment Period and
indefinitely after the Executive’s employment with the Corporation terminates
for any reason or no reason, all non-public information concerning the
Corporation and its affiliates that was acquired by, or disclosed to, the
Executive during the course of his employment by the Corporation or any of its
subsidiaries or affiliates, including information relating to customers
(including, without limitation, credit history, repayment history, financial
information and financial statements), costs, and operations, financial data and
plans, whether past, current or planned and not to disclose the same, either
directly or indirectly, to any other person, firm or business entity, or to use
it in any way; provided, however, that the provisions of this Subparagraph
4(c)(i) shall not apply to information that: (A) was, is now, or becomes
generally available to the public (but not as a result of a breach of any duty
of confidentiality by which the Executive is bound); (B) was disclosed to the
Executive by a third party not subject to any duty of confidentiality to the
Corporation prior to its disclosure to the Executive; or (C) is disclosed by the
Executive in the ordinary

 

--------------------------------------------------------------------------------


 

course of the Corporation’s business as a proper part of his employment in
connection with communications with customers, vendors and other proper parties,
provided that it is for a proper business purpose solely for the benefit of the
Corporation The Executive further agrees that he shall not make any statement or
disclosure that (1) would be prohibited by applicable Federal or state laws, or
(2) is intended to be detrimental to the Corporation or any of its subsidiaries
or affiliates.

 

(ii)          Non-Competition.

 

(A)      The Executive agrees that for the period commencing on the Effective
Date and ending on the second anniversary of the date on which the Executive’s
employment with the Corporation is terminated for any reason or no reason (the
“Non-Competition Period”), the Executive shall not directly or indirectly, alone
or as a partner, officer, director, manager, employee, consultant, agent,
independent contractor, member or stockholder of any person or entity
(‘Person’), engage in any business activity in North America that is directly or
indirectly in competition with the Business of the Corporation or which is
directly or indirectly detrimental to the Business or business plans of the
Corporation or its subsidiaries or affiliates; provided, however, that the
record or beneficial ownership by the Executive of Five Percent (5%) or less of
the outstanding publicly traded capital stock of any company for investment
purposes shall not be deemed to be in violation of this Subparagraph4(c)(ii) so
long as the Executive is not an officer, director, manager, employee or
consultant of such Person. The “Business” of the Corporation shall mean the
actual or intended business of the Corporation and its subsidiaries and
affiliates during the Employment Period and as of the date the Executive leaves
the employment of the Corporation for any reason or no reason As of the date
hereof, the Business of the Corporation is providing design, engineering,
procurement, installation, maintenance and related goods and services to:
(x) the detention facilities construction and renovation industry; (y)  the
industrial/commercial controls and fire and security alarm industry; and (z) the
access control and security observation industry, and other related businesses.
The Executive further agrees that during the Non-Competition Period, he shall
not in any capacity, either separately or in association with others: (1) employ
or solicit for employment or endeavor in any way to entice away from employment
with the Corporation or its affiliates (a) any current employee of the
Corporation or its affiliates or (b)any Person who was employed by the
Corporation or its affiliates in any preceding twelve (12) month period;
(2) solicit, induce or influence any supplier, customer, agent, consultant or
other Person that has a business relationship with the Corporation to
discontinue, reduce or modify such relationship with the Corporation nor
(3) solicit or enter into negotiations with any of the Corporation’s identified
potential acquisition candidates.

 

--------------------------------------------------------------------------------


 

(B)   The Employee understands that the foregoing restrictions may limit his
ability to engage in a business similar to the Corporation’s Business for the
duration of the Non- Competition Period, but acknowledges that he will receive
sufficiently high remuneration and other benefits to justify such restriction as
an employee of the Corporation pursuant to this Agreement.

 

(iii)  Remedies. If the Executive breaches, or threatens to commit a breach of
any of the provisions contained in Subparagraphs 4(c)(i) and 4(c)(ii) (the
“Restrictive Covenants”), the Corporation shall have the following rights and
remedies, each of which shall be enforceable, and each of which is in addition
to, and not in lieu of, any other rights and remedies available to the
Corporation at law or in equity.

 

(A)      The Executive shall account for and pay over to the Corporation all
compensation, profits, and other benefits which inure to the Executive’s benefit
which are derived or received by the Executive or any person or business entity
controlled by the Executive, resulting from any action or transactions
constituting a breach of any of the Restrictive Covenants.

 

(B)        Notwithstanding the provisions of Subparagraph 4(c)(iii) (A) above,
the Executive acknowledges and agrees that in the event of a violation or
threatened violation of any of the Restrictive Covenants, the Corporation shall
have no adequate remedy at law and shall therefore be entitled to enforce each
such provision by temporary or permanent injunction or mandatory relief obtained
in any court of competent jurisdiction without the necessity of proving damages,
posting any bond or other security, and without prejudice to any other rights
and remedies that may be available at law or in equity, and the Corporation
shall also be entitled to recover its attorneys’ fees and costs incurred to
enforce any of the Restrictive Covenants from the Executive.

 

(C)        Notwithstanding any other provisions hereof, Executive irrevocably
acknowledges the standing and right of 1ST Delaware to enforce the Restrictive
Covenants, and Executive intentionally and knowingly waives and relinquishes any
and all right to object to any action by ISI Delaware to enforce the Restrictive
Covenants set forth herein.

 

(iv)  Severability. If any of the Restrictive Covenants, or any part thereof,
are held to be invalid or unenforceable, the same shall not affect the remainder
of the covenant or covenants, which shall be given full effect, without regard
to the invalid or unenforceable portions. Without limiting the generality of the
foregoing, if any of the Restrictive Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making

 

--------------------------------------------------------------------------------


 

such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, such provision shall then be
enforceable.

 

(v)         Proprietary Rights.  The Executive acknowledges and agrees that all
know-how, documents, reports, plans, proposals, marketing and sales plans,
client lists, client files, and any materials made by the Executive or by the
Corporation are the property of the Corporation and shall not be used by the
Executive h any way adverse to the Corporation’s interests. The Executive shall
not deliver, reproduce, or in any way allow such documents or things to be
delivered or used by any third party without specific direction or consent of
the Board.  The Executive hereby assigns to the Corporation any rights that he
may have in any such trade secret or proprietary information.

 

5.     Termination and Compensation Due upon Termination Except as otherwise
provided under the executive benefit plans (as in effect on the date hereof)
maintained by the Corporation in which the Executive participates in accordance
with Subparagraph 3(c), the Executive’s right to compensation for periods after
the date the Executive’s employment with the Corporation terminates shall be
determined in accordance with the following:

 

(a)                                  Termination Without Cause. In the event the
Corporation terminates the Executive’s employment under this Agreement without
Cause, the Corporation shall pay the Executive any compensation and benefits the
Corporation owes to the Executive through the effective date of termination.
Additionally, the Executive shall:

 

(i)             receive payment of his salary (as of the date of termination) in
accordance with the provisions of Subparagraph 3(a) for twelve (12) months; and

 

(ii)          receive payment of any incentive compensation payments that
otherwise would have been payable to the Executive under Subparagraph
3(b) through the effective date of termination.

 

(iii)       without further action of the Corporation, be conclusively deemed to
have received an automatic, complete and final release, from any duty or
obligation to comply with the Restrictive Covenants in Subparagraph
4(c)(ii) above, immediately after the due date of the final payment of salary
pursuant to Subparagraph 5(a)(i); provided, however, the Corporation may elect
to continue such Restrictive Covenants and shall have the right to enforce same
upon payment to the Company of additional severance payments including salary
prorated over the extension period.

 

(b)           Voluntary Resignation.  The Executive may terminate his employment
with the Corporation, and any other entity owned or controlled in whole or in
part by ISI Delaware, for any reason (or no reason at all) at any time by giving
the Corporation ninety (90) days prior written notice of voluntary resignation;
provided, however, that the Corporation may decide that the Executive’s
voluntary resignation be effective immediately upon notice of such resignation.
The Corporation shall have no obligation to make payments to the Executive in
accordance with the provisions of Paragraph 3 for periods after the date on
which the Executive’s employment with the Corporation terminates due to the
Executive’s

 

--------------------------------------------------------------------------------


 

voluntary resignation. The Restrictive Covenants shall continue in effect after
such voluntary resignation.

 

However, for purposes of this Paragraph 5, if the Executive resigns following
the occurrence of one of the following events, the Executive shall be deemed to
be terminated without Cause in accordance with Subparagraph 5(a) above:

 

(i)             the Executive’s duties are materially reduced from those
described in Paragraph 2 above;

 

(ii)          the relocation of the Executive’s office outside Bexar County,
Texas without the Executive’s consent; or

 

(iii)       a material breach of any of the provisions of Paragraph 3.

 

(c)                                  Termination for Cause. The Corporation
shall have no obligation to make payments to the Executive in accordance with
the provisions of Paragraph 3 or otherwise for periods after the Executive’s
employment with the Corporation is terminated on account of the Executive ‘s
discharge for Cause. For purposes of this Paragraph 5, the Executive shall be
considered terminated for “Cause” if he is discharged by the Corporation on
account of the occurrence of one or more of the following events:

 

(i)             the Executive becomes habitually addicted to drugs or alcohol;

 

(ii)          the Executive discloses confidential information in violation of
Subparagraph 4(c)(i) or engages in any action in violation of Subparagraph 4(c
)(ii);

 

(iii)       the Corporation is directed by regulatory or governmental
authorities to terminate the employment of the Executive or the Executive
engages in activities that cause actions to be taken by regulatory or
governmental authorities that have a material adverse effect on the Corporation

 

(iv)      the Executive is indicted of a felony crime (other than a felony
resulting from a minor traffic violation);

 

(v)         the Executive flagrantly disregards his duties under this Employment
Agreement after (A) written notice has been given to the Executive by the Board
that it views the Executive to be flagrantly disregarding his duties under this
Agreement and (B) the Executive has been given a period of ten (10) days after
such notice to cure such misconduct. However, no notice or cure period shall be
required if Executive’s disregard of his duties has materially and adversely
affected the Corporation, or is illegal

 

(vi)      any event of egregious misconduct involving serious moral turpitude to
the extent that, in the reasonable judgment of the Board, the Executive’s
credibility and reputation no longer conform to the standard of the
Corporation’s executives; or

 

(vii)   the Executive commits an act of fraud against the Corporation, violates
a duty of loyalty to the Corporation, or violates Subparagraph 2(a).

 

--------------------------------------------------------------------------------


 

(d)                                 Disability. The Corporation shall have no
obligation to make payments to the Executive in accordance with the provisions
of Paragraph 3 for periods after the date of the Executive’s employment with the
Corporation terminates on account of disability, except payments due and owing
through the effective date of termination. For purposes of this Subparagraph
5(d), determination of whether the Executive is disabled shall be determined in
accordance with the Corporation’s long term disability plan (if any) and
applicable law.

 

(e)                                  Death. The Corporation shall have no
obligation to make payments to the Executive in accordance with the provisions
of Paragraph 3 for periods after the date of the Executive’s death, except
payments due and owing as of such date.

 

(f)                                    Termination. A majority of the Board,
including the Investor Designee (as defined in the Purchase Agreement), shall
vote or consent with respect to any decision to terminate the Executive for any
reason or no reason.

 

6.     Successors. This Agreement shall be binding on, and inure to the benefit
of, the Corporation and its successors and assigns and any Person acquiring,
whether by merger, consolidation, purchase of all or substantially all of the
Corporation’s assets and business, or otherwise without further action by the
Executive; provided however, that Executive hereby agrees to execute an
acknowledgement of assignment if requested to do so by the successor, assign or
acquiring person.

 

7.     Nonalienation The interests of the Executive under this Agreement are not
subject to the claims of his creditors, other than the Corporation, and may not
otherwise be voluntarily or involuntarily assigned, alienated or encumbered
except for any benefits hereunder that inure to the Executive’s estate upon his
death.

 

8.     Waiver of Breach The waiver by either the Corporation or the Executive of
a breach of any provision of this Agreement shall not operate as, or be deemed a
waiver of, any subsequent breach by either the Corporation or the Executive.

 

9.     Notice. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when received or, when deposited
in the U.S. mail, certified or registered mail, postage prepaid:

 

(a)                                  If to the Executive, at the address set
forth in the preamble hereto immediately following the Executive’s name.

 

(b)                                 If to the Corporation, to it at:

 

Metroplex Control Systems, Inc.

Attention: Sam Youngblood

12903 Delivery Drive

San Antonio, Texas 78247

Tel: (210) 495-5245

 

10.   Amendment. This Agreement may be amended or canceled by mutual agreement
of the parties in writing without the consent of any other Person and no Person,
other than the parties hereto (and the Executive’s estate upon his death), shall
have any rights under or interest in this Agreement or the subject matter
hereof. The parties hereby agree that no oral conversations shall be deemed to
be a modification of this Agreement and neither party shall assert the same.

 

--------------------------------------------------------------------------------


 

11.   Entire Agreement.  This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings, oral and written, with
respect thereto, including, but not limited to, the Former Arrangement.

 

12.   Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the laws of the State of Texas.

 

13.   WAIVER OF JURY TRIAL THE EXECUTIVE AND THE CORPORATION EXPRESSLY WAIVE ANY
RIGHT EITHER MAY HAVE TO A JURY TRIAL CONCERNING ANY CIVIL ACTION THAT MAY ARISE
FROM THIS AGREEMENT, OR THE RELATIONSHIP OF THE PARTIES HERETO.

 

14.   Termination All of the provisions of this Agreement shall terminate after
the expiration of the Employment Period, except that Subparagraph 4(c)(i) shall
survive indefinitely and Subparagraph 4(c)(ii) shall terminate upon the
expiration of the Non-Competition Period.

 

IN WITNESS WHEREOF, the Executive and the Corporation have executed this
Employment Agreement as of the day and year first above written.

 

 

  “Executive”

 

 

 

 

 

  TIM MOXON

 

 

 

 

 

 

 

 

  /Tim Moxon/

 

 

  Tim Moxon

 

 

 

 

 

 

 

 

  “Corporation”

 

 

 

 

 

  Metroplex Control Systems, Inc

 

 

 

 

 

  By:

/Sam Youngblood/

 

 

  Name: Sam Youngblood

 

 

  Title: CEO

 

 

--------------------------------------------------------------------------------